DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	 The current Office action is in response to Applicant’s amendment filed on March 15, 2021. 
Claims 1-2, 8, 10, 12-14, and 16-17 have been amended.
Claim 19 is cancelled.
Claim 21 is new. 
Response to Arguments
Applicant’s arguments, see pg. 8, filed March 15, 2021, with respect to claims 1-16 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities in the claims. 
Applicant’s arguments, see pg. 9, filed March 15, 2021, with respect to claims 17-18 have been fully considered and are persuasive.  The 102 rejection of the claims has been withdrawn. Applicant has amended claim 17 to include the subject matter that was indicated as allowable in the previous Office action. 
Allowable Subject Matter
Claims 1-18 and 20-21 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Bhattacharya (U.S. 2015/0196268).
Regarding claim 1:

providing the SPECT system (Fig. 2, 20) at a facility with the SPECT system having a detector (Fig. 2, 18) configured to operate with different collimators ([0051], collimator) to detect emissions from liquid radiotracers with injected dosages ([0042], emission from tracers measured)  measured by well counters ([0034], dose calibrator), the liquid radiotracers comprising isotopes ([0042], isotope); 
generating system specific planar sensitivities (Fig. 1, 34; ([0034], sensitivities calculated for a combination of point source, collimator and detector); 
generating cross-calibration factors (Fig. 1, 38; [0036], cross calibration factors depending on the system), the cross-calibration factors being a function of the system specific planar sensitivities ([0036], cross calibration factors depends on sensitivity); 
receiving identities of a first one of the well counters used for a patient ([0034], dose calibrator received), a first one of the collimators used for the patient ([0034], collimator), a first one of the detectors used for the patient ([0052], gamma camera), a first one of the doses used for the patient ([0038], dose value), and a first one of the isotopes used for the patient ([0027], radiotracer);
 calculating a dose correction with a first one of the cross-calibration factors selected based on the identities ([0040], dose value is corrected using the cross calibration factors); 
estimating the activity concentration in a patient (Fig. 1, 42) having the first isotope at the first dose measured by the first well counter ([0040]-[0042], radiotracer injected and dose measured), the activity concentration estimated in a scan by the SPECT system ([0057], activity concentration estimated) using the first detector (Fig. 1, 18) and first collimator ([0051], 
generating an image of the activity concentration [0057], image reconstruction).
However, Bhattacharya fails to disclose generating a first table of system specific planar sensitivities, the first table including one of the system specific planar sensitivities for each unique combination of isotope, energy of isotope, collimator, detector, and well counter; generating a second table of cross-calibration factors the second table including one of the cross-calibration factors for each unique combination of the isotope, the collimator, the energy of the isotope, the detector, and the well counter.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-13 are allowable by virtue of their dependency.
Regarding claim 14:
Bhattacharya discloses a non-transitory computer readable storage medium having stored therein data representing instructions executable by a programmed processor for application of cross-calibration in a single photon emission computed tomography (system, the storage medium comprising instructions for: 
receiving input of identity of first and second radioactive sources ([0007], first and second liquid radiotracer); 
determining system-specific sensitivity for the SPECT system ([0032], sensitivity calculated) and a cross-calibration factor relating radioactive sources ([0036], cross-calibration factor determined), the determining being a based on the characteristics ([0036], sensitivity and factor depends on radiotracer); and 

However, Bhattacharya fails to disclose searching for characteristics of the first and second radioactive sources from a standardized list of sources and from a custom list of un-standardized sources.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 15-16 are allowable by virtue of their dependency.
Regarding claim 17:
Bhattacharya discloses a system for application of cross-calibration in functional imaging quantification, the system comprising:
 a functional imaging system (Fig. 2, 10) with a detector (Fig. 2, 18); 
a well counter ([0034], dose calibrator);
 a first isotope source ([0007], first liquid radiotracer);
 a second isotope source ([0007], second liquid radiotracer);
 a processor (Fig. 2, 12) configured to determine a sensitivity for the detector ([0032], sensitivity calculated), the sensitivity responsive to a measure by the well counter ([0034], sensitivity and dose), and to determine a cross-calibration between the first and second isotope sources as a function of the sensitivity ([0036], cross calibration depends on sensitivity and radiotracer), the cross-calibration being specific to the well counter ([0036], dose calibrator); and 
a memory (Fig. 2, 14) configured to store the sensitivity and the cross-calibration in tables linked to the well counter ([0063], processor stores data).

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 18 and 20 are allowable by virtue of their dependency.
Regarding claim 21:
Bhattacharya discloses a system for application of cross-calibration in functional imaging quantification, the system comprising:
 a functional imaging system (Fig. 2, 10) with a detector (Fig. 2, 18); 
a well counter ([0034], dose calibrator);
 a first isotope source ([0007], first liquid radiotracer);
 a second isotope source ([0007], second liquid radiotracer);
 a processor (Fig. 2, 12) configured to determine a sensitivity for the detector ([0032], sensitivity calculated), the sensitivity responsive to a measure by the well counter ([0034], sensitivity and dose), and to determine a cross-calibration between the first and second isotope sources as a function of the sensitivity ([0036], cross calibration depends on sensitivity and radiotracer), the cross-calibration being specific to the well counter ([0036], dose calibrator); and 
a memory (Fig. 2, 14) configured to store the sensitivity and the cross-calibration in tables linked to the well counter ([0063], processor stores data).

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conner (U.S. 2018/0021005)- Quantitative imaging device
Cresen (U.S. 2008/0251708)- Sensitivity calculation for radiation detector.
Bhattacharya (U.S. 2014/0371580)- SPECT sensitivity calibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884